Citation Nr: 0926773	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  01-07 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
appeared at a hearing before a Decision Review Officer (DRO) 
at the RO in March 2004.  A transcript of this hearing is of 
record.  The case was before the Board in August 2006 when it 
was reopened and remanded for further development.  In March 
2009, the Veteran submitted additional evidence; in May 2009 
written argument, the Veteran's representative waived RO 
initial consideration of such evidence.

A March 2009 statement from the Veteran raises the issues of 
entitlement to service connection for prostate cancer, as due 
to herbicide exposure and whether new and material evidence 
has been received to reopen claims of service connection for 
hearing loss, tremors, and a skin condition.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's August 2006 remand instructed the RO to request 
stressor corroboration from the U.S. Army and Joint Services 
Records Research Center (JSRRC) regarding an alleged stressor 
that the Veteran cleaned up the wreckage from a helicopter 
crash in October or November 1969 at Tuy Hoa Air Force Base 
as part of his duties in a crash recovery unit in Vietnam.  
JSRRC's response indicated that it was unable to corroborate 
that the Veteran's unit would have been involved in cleaning 
up that crash.  

Subsequently, in December 2008, the Veteran submitted a 
statement listing several stressors and providing further 
details on stressors previously identified.  One of these 
stressors was that towards the end of his ten month 
assignment in Vietnam he was involved in a helicopter crash.  
The helicopter was shot as it was crashing and after it was 
on the ground.  He indicated this happened at the Vung Ro Bay 
helipad.  This information, when considered with the evidence 
already of record, is sufficient to request stressor 
corroboration from JSRRC.  Specifically, service personnel 
records (SPRs) contain the Veteran's unit and he has reported 
that the crash occurred in Vung Ro Bay.  While he did not 
provide a specific two month date range of when this event 
occurred, SPRs show that he was in Vietnam until May 1970.  
It is also notable that SPRs show he was in prison from April 
18, 1970 until his departure from Vietnam due to charges of 
drug possession and failure to obey orders.  Given these 
facts, it is possible to narrow down a date range for the 
alleged helicopter crash stressor to the two months prior to 
April 18, 1970.  As JSRRC has not been contacted for 
corroboration of this stressor, such should be completed on 
remand. 

The Veteran's April 2000 claim sought to reopen a claim of 
service connection for PTSD, and to date the RO has only 
adjudicated and developed for appellate review that specific 
claim, including on a de novo basis.  However, in the recent 
case of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for psychiatric 
disability(ies) other than PTSD is/are part and parcel of a 
service connection for PTSD claim (and that such matter(s) 
is/are before the Board until the Veteran indicates 
otherwise).  The record reflects psychiatric diagnoses of 
anxiety disorder, not otherwise specified, depressive 
disorder, not otherwise specified, and dysthymic disorder not 
otherwise specified.  As the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, the Board must remand the case 
for such action.

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  An April 2006 private psychological 
evaluation provides diagnoses of PTSD and dysthymic disorder.  
The psychologist's report discusses the Veteran's alleged 
stressors related to his working in a crash recovery unit in 
Vietnam and states that "his emotional condition is a direct 
result of his service experiences in Vietnam."  While this 
opinion only generally discusses the Veteran's "emotional 
condition", because dysthymic disorder was one of the 
emotional conditions diagnosed, the opinion reasonably 
indicates a possibility that dysthymic disorder may be 
associated with the Veteran's service but is not sufficient 
for VA to make a decision on the claim.  As the Veteran has 
not been afforded an examination to evaluate the etiology of 
any psychiatric disorder other than PTSD, such examination 
must be completed on remand.

The Board is aware the Veteran's claim has been pending for 
over nine years.  However, a remand is now required (based on 
the Veteran's recent recall of stressor events he had not 
previously reported) to ensure that his claim is sufficiently 
developed and addressed so VA can make a fair and equitable 
decision.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran proper 
VCAA notice on the matter of service 
connection for a variously diagnosed 
psychiatric disorder other than PTSD and 
provide the Veteran and his representative 
sufficient opportunity to respond to the 
notice. 

2.	The RO should forward to the JSRRC the 
pertinent stressor information of record 
(including copies of the Veteran's SPRs 
and a description of the alleged stressor) 
and request that it attempt to corroborate 
the claimed stressor of the Veteran being 
involved in a helicopter crash at Vung Ro 
Bay during the time period two months 
prior to April 18, 1970.

3.	The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine whether he has a 
psychiatric disorder related to events 
that occurred during service.  The 
examiner must review the Veteran's claims 
file and must explain the complete 
rationale for all opinions expressed and 
conclusions reached.  Following 
examination of the Veteran, review of his 
pertinent medical history and with 
consideration of sound medical principles, 
the examiner should identify all current 
acquired psychiatric disorders.  He should 
then respond to the following question:

Is it at least as likely as not (50% or 
greater probability) that any diagnosed 
psychiatric disorder is related to (was 
incurred in or aggravated by) the 
Veteran's service?

If (and only if) an alleged stressor is 
corroborated, the examiner should also 
address the following:

If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
the diagnosis.

4.	The RO should then adjudicate the 
matter of service connection for 
psychiatric disability(ies) other than 
PTSD.  He should be notified of the 
determination(s), if they are not 
favorable, and if he files a notice of 
disagreement, the RO should issue an 
appropriate statement of the case in the 
matter(s).  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board 
to ultimately have jurisdiction in the 
matter(s), he must submit a timely 
substantive appeal. 

5.	The RO should then readjudicate the 
claim of service connection for PTSD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand, in part, is to ensure compliance 
with the instructions of the Court in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

